DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2021 has been entered.
Claims 11-20 are withdrawn; claims 1, 4 and 6-9 are cancelled; claims 2-3, 5, 10 and 21 are pending.

Response to Arguments
The declaration under 37 CFR 1.132 filed 01 April 2021 is insufficient to overcome the rejection of claim 21 and its dependent claims based upon 35 USC 102(a)(1) as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
As an initial matter, it is noted that there is no definition provided in the claims, in the application as originally filed, or in the evidence presented, as to the definition of “enhanced two-dimensional electrocardiograph (ECG) trace chart”, nor is there a common understanding as to what the word “enhanced” would mean to one of ordinary skill in the art at the time of the invention. Therefore, the Examiner considers “enhanced” to constitute the common understanding of that word: “to raise in value or quality; to heighten; to intensify; to add to or increase; to make more important; to improve.” (Enhance. (2015). In C. Schwarz, The Chambers Dictionary (13th ed.). Chambers Harrap.)
Furthermore, the Examiner notes that claim 21 uses open-ended language in the header (“the method comprising”). See MPEP 2111.03:
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to 

Therefore, since the claim is open ended, the method steps are not limited only to what is listed in the claim, and could include other elements. Since a three-dimensional chart, such as the one in Massarwa, includes two-dimensional information, as well as information in a third axis, the Examiner considers the method of Massarwa to comprise the method as claimed.
As to the Declaration under 37 CFR 1.132, the Examiner has considered the evidence presented by the Inventor (page 7) that “it would not be practical for a physician to review and decipher the information presented by a vast plurality of three-dimensional charts of Massarwa in such an arrangement. As a PHOSITA, it is therefore my opinion that the solution presented by Massarwa teaches away from the present invention.” The Examiner has determined that this constitutes an opinion presented by a part of interest. See 716.01(c) III. “Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).”
The Inventor further states “Massarwa does not teach or suggest generating a two-dimensional ECG trace along X and Y axes from the first data set of electrical activity, generating visual indicators from the second data set, and embedding the visual indicators on the ECG trace within the X and Y axes in an enhanced two-dimensional trace chart. Massarwa embeds the additional information, from a second source, only in the Z axis therefore mandating a 3D view to see the additional information.”
The Examiner respectfully disagrees with this assessment of Massarwa, and directs attention to step 66 in Figure 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 5, 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massarwa et al (U.S. 2015/0208935). Regarding claim 21, Massarwa discloses (Figure 4; par. 0016, 0029, 0040 and 0061) collecting a first data set of electrical activity of a patient's heart over a sequence of sampling times via at least one of: electrodes of a medical tool internal to the patient, or sensors external to the patient; generating a two-dimensional ECG trace along X and Y axes from the first data set of electrical activity; collecting a second data set that is associated with but different from the first data set of electrical activity via at least one of: the electrodes of the medical tool internal to the patient, or the sensors external to the patient; and generating visual .
Regarding claim 2, Massarwa discloses (par. 0019) the electrodes are located on a distal end of the medical tool.
Regarding claims 3 and 5, Massarwa discloses (par. 0005) the sensors external to the patient are disposed on a body surface of the patient.
Regarding claim 10, Massarwa discloses (par. 0006) the visual indicators alter at least one of a color, shading, or thickness of the ECG trace.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792